MORTON,' District Judge.
A single
oreditor has no standing, after the appointment and qualification of a trustee, to claim review of an order' affeeting the estate generally; such review can be taken only by the trustee. In re Lewensohn (C. C. A. 2d) 121 F. 538, 57 C. C. A. 600; Remington on Bankruptcy (3d Ed.) § 3634; Collier on Bankruptcy (13th Ed.) p. 1172. The proper practice, where the trustee refuses to act, is by application to the referee, or to the judge, to direct him to act, or to authorize the creditor to act in the trustee’s name. In re Mexico Hardware Co. (D. C.) 197 F. 650.
Moreover, if the review were properly here, the facts must be taken as stated in the certificate; the evidence not being reported. The question involved is one of business administration, on which the judgment of the referee is entitled to -much weight; and it by no means appears that his order was clearly wrong.
Petition for review dismissed.